EXHIBIT 10.48
 
COMMUNICATION INTELLIGENCE CORPORATION
275 Shoreline Drive, Suite 500
Redwood Shores, CA 94065
 


 
May 28, 2009
 
SG Phoenix LLC
110 East 59th Street, Suite 1901
New York, NY 10022
 
 



Re:           Salary Reduction Plan for Executive Officers of Communication
Intelligence Corporation under Amendment No. 1 to Credit Agreement, dated May
28, 2009
 
Gentlemen,
 
Reference is made to that certain Amendment No. 1 to Credit Agreement, dated as
of May 28, 2009, by and among Communication Intelligence Corporation (the
“Company”), and Phoenix Venture Fund LLC (“Phoenix”), Michael Engmann
(“Engmann”), the Additional Lenders (as that term is defined in Amendment No. 1
to Credit Agreement) and SG Phoenix LLC, as the Collateral Agent (“Amendment No.
1”) to the Credit Agreement dated as of June 5, 2008, by and among the Company,
Phoenix, Engmann, Ronald Goodman and the Collateral Agent (together with
Amendment No. 1, the “Agreement”).  Any capitalized terms used but not otherwise
defined herein shall have the same meanings ascribed to such terms in the
Agreement.
 
Pursuant to Section 2.9 of the Agreement, the Company covenants and agrees to
implement, commencing with the first pay period subsequent to the Additional
Closing Date, the salary reduction plan for the Company’s executive officers
proposed by the Company and as agreed to by the Company and the Collateral Agent
as set forth on Exhibit A attached hereto, which, when taken together with the
salary reduction plan for employees, provides for the achievement of at least a
13% aggregate reduction in salaries for the Company’s executive officers and
employees.   The agreement set forth herein is a valid and binding obligation of
the Company, enforceable in accordance with the terms hereof and is an
additional provision of Section 2.9 of the Agreement as if the terms hereof were
set forth fully in the Agreement.
 
           This side letter may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission shall be
as effective as delivery of a manually executed counterpart hereof.
 
This letter shall be governed by, and construed in accordance with, the laws of
the State of New York excluding that body of law relating to conflicts of law.
 
[Remainder of the Page Intentionally Left Blank]
 
1

--------------------------------------------------------------------------------

EXHIBIT 10.48
 
Please indicate your agreement and acceptance of the terms and conditions of
this letter agreement by executing this letter agreement in the designated space
below and returning a signed copy.
 
Very truly yours,
 
Communication Intelligence Corporation




By:__________________________
      Name: Francis V. Dane
      Title:   Chief Financial Officer


 
 
AGREED AND ACCEPTED:

 
 
SG Phoenix LLC





By:
 

 
      Name: Andrea Goren

 
      Title:   Member



 
 
 
[Signature page to Side Letter]




--------------------------------------------------------------------------------

EXHIBIT 10.48


EXHIBIT A


SALARY REDUCTION PLAN




DEPT.
LAST
NAME
FIRST NAME
CURRENT ANNUAL
 $
AFTER REDUCTION $
 REDUCTION $
REDUCTION
%
2
DiGregorio
Guido
285,000.00
200,000.00
85,000.00
30%
4
Davis
Russell
165,000.00
148,500.00
16,500.00
10%
2
Dane
Francis
160,000.00
136,000.00
24,000.00
15%
     
      610,000.00
 
 484,500.00
 
125,500.00
 



 
 
 
 
 
 
 
 
-A -
